ON REHEARING
MERRILL, Justice.
Appellants call to our attention that there is no evidence in the record to support or explain the amount of $1,250.00 ordered by the trial court to be paid by appellees to the Bank. This particular amount was not explained in brief.
The only evidence as to the value of the building when appellees told appellants’ workmen to leave on June 5, 1968, after suit had been filed, was from appellee, Jack Mayo. The court asked him, “What was its worth the day you told them to leave there and not to do any more work on it?” The answer was $3,500.00. The court further stated: “You said a while ago you thought it was one-third completed. In other words, you think it is worth $3,500.00 at Yz of its completion?” Answer: “Yes, sir.”
 A party who comes into chancery asking equity must do equity to the party against whom he complains. Where he owes a debt involved in the proceedings, he must pay, or offer to pay, or show some sufficient excuse for his failure to pay, otherwise his contentions cannot be sustained. Yonge v. Shepperd, 44 Ala. 315; Robbins v. Bell, 285 Ala. 124, 229 So.2d 511; Morgan v. Morgan, 275 Ala. 461, 156 So.2d 147.
When a mortgagor seeks to cancel a conveyance in a court of equity, he must do equity by restoring the consideration received by him. Owens v. Harris, 222 Ala. 461, 133 So. 6; Sumners v. Jordan, 220 Ala. 402, 125 So. 642, and cases there cited.
Since we do not ttnderstand how the trial court arrived at the amount of $1,250.00, and the evidence is that appellants did $3,500.00 worth of work, the judgment for $1,250.00 is reversed and the cause is remanded for the correct ascertainment of the worth of the uncompleted house at the time suit was filed. In all other particulars, the decree is affirmed.
Application for rehearing granted, affirmed in part, reversed in part and remanded with directions.
HEFLIN, C. J., and LAWSON, HARWOOD and MADDOX, JJ., concur.